Cardona, P.J.
Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered October 20, 2008, convicting defendant upon his plea of guilty of the crime of course of sexual conduct against a child in the second degree.
Defendant was charged in a six-count indictment with various crimes arising out of his sexual abuse of a young victim and subsequent efforts to intimidate her into recanting her allega*1259tions. County Court denied defendant’s motion to suppress certain statements he made to a caseworker with the St. Lawrence County Department of Social Services. Thereafter, defendant pleaded guilty to one count of course of sexual conduct against a child in the second degree in full satisfaction of the indictment and executed a written waiver of appeal during the plea colloquy. As agreed, County Court sentenced defendant to a prison term of three years and postrelease supervision of three years. Defendant appeals.
We affirm. Defendant’s sole argument on appeal, that County Court improperly denied his suppression motion, is precluded by his waiver of the right to appeal (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Schmidt, 57 AD3d 1104, 1104 [2008]). Moreover, defendant makes no effort to challenge the validity of that appeal waiver, and our review of the record reveals that his waiver was knowing, intelligent and voluntary given County Court’s explanation of the consequences of the waiver and defendant’s acknowledgment during the plea colloquy that he understood the terms thereof (see People v Leonard, 63 AD3d 1278, 1278 [2009], lv denied 13 NY3d 797 [2009]; People v Tabbott, 61 AD3d 1183, 1184 [2009], lv denied 13 NY3d 750 [2009]).
Mercure, Spain, Malone Jr. and Kavanagh, JJ., concur. Ordered that the judgment is affirmed.